Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 6, 2009 Dreyfus Manager Funds I (formerly, Dreyfus Premier Manager Funds I) -Dreyfus S&P STARS Fund (formerly, Dreyfus Premier S&P STARS Fund) Supplement to Prospectus dated August 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the funds Prospectus entitled Management-Investment adviser: Effective January 6, 2009, Fred A. Kuehndorf serves as the funds sole primary portfolio manager. January 6, 2009 Dreyfus Manager Funds I (formerly, Dreyfus Premier Manager Funds I) -Dreyfus S&P STARS Fund (formerly, Dreyfus Premier S&P STARS Fund) Supplement to Statement of Additional Information (the SAI) dated August 1, 2008 The following information supplements and supersedes any contrary information contained in the section of the Funds SAI entitled Management Arrangements: Effective January 6, 2009, Fred A. Kuehndorf serves as the Funds sole primary portfolio manager.
